 


109 HR 705 IH: Automobile Fuel Economy Act of 2005
U.S. House of Representatives
2005-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 705 
IN THE HOUSE OF REPRESENTATIVES 
 
February 9, 2005 
Mr. Gilchrest (for himself and Mr. Olver) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title 49, United States Code, to require phased increases in the fuel efficiency standards applicable to light trucks; to require fuel economy standards for automobiles up to 10,000 pounds gross vehicle weight; to increase the fuel economy of the Federal fleet of vehicles, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Automobile Fuel Economy Act of 2005. 
2.Increased average fuel economy standard for light trucks 
(a)Definition of light truckSection 32901(a) of title 49, United States Code, is amended by adding at the end the following new paragraph: 
 
(17)light truck has the meaning given that term in regulations prescribed by the Secretary of Transportation in the administration of this chapter.. 
(b)Requirement for increased standardSection 32902(a) of title 49, United States Code, is amended— 
(1)by inserting (1) after Automobiles.—; 
(2)by inserting before the period at the end of the third sentence the following: , subject to paragraph (2); and 
(3)by adding at the end the following new paragraph: 
 
(2)The average fuel economy standard for light trucks manufactured by a manufacturer may not be less than 27.5 miles per gallon, except that the average fuel economy standard for light trucks manufactured by a manufacturer in a model year before model year 2013 and— 
(A)after model year 2009 may not be less than 23.5 miles per gallon; 
(B)after model year 2010 may not be less than 24.8 miles per gallon; and 
(C)after model year 2011 may not be less than 26.1 miles per gallon.. 
(c)ApplicabilityParagraph (2) of section 32902(a) of such title, as added by subsection (b)(3), does not apply with respect to light trucks manufactured before model year 2010. 
3.Fuel economy standards for Automobiles up to 10,000 pounds gross vehicle weight 
(a)Vehicles defined as AutomobilesSection 32901(a)(3) of title 49, United States Code, is amended by striking rated at— and all that follows through the end and inserting is rated at not more than 10,000 pounds gross vehicle weight.. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on January 1, 2013. 
4.Fuel economy of the Federal fleet of vehicles 
(a)Baseline average fuel economyThe head of each executive agency shall determine, for each class of vehicles that are in the agency’s fleet of vehicles in fiscal year 2007, the average fuel economy for all of the vehicles in that class that are in the agency’s fleet of vehicles for that fiscal year. For the purposes of this section, the average fuel economy so determined for the agency’s vehicles in a class of vehicles shall be the baseline average fuel economy for the agency’s fleet of vehicles in that class. 
(b)Increase of average fuel economyThe head of an executive agency shall manage the procurement of vehicles in each class of vehicles for that agency in such a manner that— 
(1)not later than September 30, 2009, the average fuel economy of the new vehicles in the agency’s fleet of vehicles in each class of vehicles is not less than 3 miles per gallon higher than the baseline average fuel economy determined for that class; and 
(2)not later than September 30, 2012, the average fuel economy of the new vehicles in the agency’s fleet of vehicles in each class of vehicles is not less than 6 miles per gallon higher than the baseline average fuel economy determined for that class. 
(c)Calculation of average fuel economyAverage fuel economy shall be calculated for the purposes of this section in accordance with guidance which the Secretary of Transportation shall prescribe for the implementation of this section. 
(d)DefinitionsIn this section: 
(1)The term class of vehicles means a class of vehicles for which an average fuel economy standard is in effect under chapter 329 of title 49, United States Code. 
(2)The term executive agency has the meaning given the term in section 4(1) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(1)). 
(3)The term new vehicle, with respect to the fleet of vehicles of an executive agency, means a vehicle procured by or for the agency after September 30, 2008. 
 
